The City of New York appeals from a decision made by the Workmen’s Compensation Board that a retirement pension insofar as the payment is from funds of the city (this would not apply to annuity portion of a retirement allowance) is to be construed as payment of compensation. (Matter of Dalton v. City of Yonkers, 262 App. Div. 321, affd. 287 N. Y.' 592.) Decision unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Russell and Deyo, JJ.